Exhibit COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31 (in millions) 2009 2008 2007 2006 2005 Loss from continuing operationsbefore provision for income taxes $ (117 ) $ (874 ) $ (257 ) $ (582 ) $ (1,211 ) Adjustments: Undistributed (earnings) loss ofequity method investees - - (1 ) (7 ) (12 ) Interest expense 119 108 143 262 211 Interest component of rentalexpense (1) 36 39 43 53 50 Amortization of capitalized interest 2 2 9 43 22 Earnings as adjusted $ 40 $ (725 ) $ (63 ) $ (231 ) $ (940 ) Fixed charges: Interest expense 119 108 143 262 211 Interest component of rentalexpense (1) 36 39 43 53 50 Capitalized interest 2 3 2 3 3 Total fixed charges $ 157 $ 150 $ 188 $ 318 $ 264 Ratio of earnings to fixed charges * (1) Interest component of rental expense is estimated to equal 1/3 of such expense, which is considered a reasonable approximation of the interest factor. * Earnings for the year ended December 31, 2009 were inadequate to cover fixed charges.The coverage deficiency was $117 million. ** Earnings for the year ended December 31, 2008 were inadequate to cover fixed charges.Thecoverage deficiency was $875 million. *** Earnings for the year ended December 31, 2007 were inadequate to cover fixed charges.The coverage deficiency was $251 million. **** Earnings for the year ended December 31, 2006 were in adequate to cover fixed charges.The coverage deficiency was $549 million. ***** Earnings for the year ended December 31, 2005 were inadequate to cover fixed charges.The coverage deficiency was $1,204 million.
